           Case 7:18-cv-03236-NSR Document 25 Filed 10/11/18 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------   X
                                                               :
MALIBU MEDIA, LLC,                                             :
                                                               : Case No. 7:18-cv-03236-NSR
                                   Plaintiff,                  :
v.                                                             :
                                                               :
DAVID GAINZA,                                                  :
                                                               :
                                   Defendant.                  :
------------------------------------------------------------   X

                                                NOTICE OF SERVICE

         Plaintiff, Malibu Media, LLC, hereby gives notice regarding service on Defendant, David

Gainza (“Defendant). Plaintiff was recently notified by its process server that service was

completed on October 8, 2018. Upon receipt of the Affidavit of Service from the process server,

Plaintiff will immediately file proof of service with the court.

         Dated: October 11, 2018

                                                               Respectfully submitted,

                                                      By:      /s/ Kevin T. Conway
                                                               Kevin T. Conway, Esq. (KC-3347)
                                                               664 Chestnut Ridge Road
                                                               Spring Valley, New York 10977-6201
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                                Attorney for Plaintiff




                                                          1
         Case 7:18-cv-03236-NSR Document 25 Filed 10/11/18 Page 2 of 2



                                CERTIFICATE OF SERVICE
       I hereby certify that on October 11, 2018, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                              By: /s/ Kevin T. Conway
                                              KEVIN T. CONWAY, ESQ.




                                               2
